Citation Nr: 0327038	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a greater original rating for left total 
knee replacement as secondary to the service-connected 
disability of left femur fracture, currently evaluated at 30 
percent.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
September 1947. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for left 
total knee replacement as secondary to the service-connected 
disability of left femur fracture, and assigned a 100 percent 
evaluation, effective May 10, 2000, and assigned a 30 percent 
evaluation, effective July 1, 2001.

On May 15, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to TDIU is the subject of the remand 
portion of this decision.      


FINDINGS OF FACT

The symptoms of the veteran's left total knee replacement 
more nearly approximate severe painful motion and weakness in 
the left knee than intermediate degrees of residual weakness 
or pain.




CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 60 percent for the veteran's left total knee replacement 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5055 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's September 1943 service induction examination 
indicated that his musculoskeletal system and feet were 
clinically normal.  Service records showed that the veteran 
fractured his left femur in December 1946 while on special 
guard duty with a truck load of prisoners.  The veteran 
jumped from the rear of the truck, and fell to the ground.  
The truck driver suddenly backed up, and both the rear and 
front wheels ran over the veteran's left leg.  Service 
records indicated that the veteran's left femur fracture 
healed by June 1947.  The veteran received a medical 
examination in July 1947 at the time of his honorable 
discharge from the military.  His musculoskeletal system and 
feet were documented as clinically normal.

After filing a claim in September 1947, the veteran was 
granted service connection for his left thigh bone condition 
in January 1948, and was assigned a non-compensable rating.  
The veteran did not file a notice of disagreement.

According to a statement dated August 2000, the veteran filed 
for an increased rating on his service-connected left thigh 
condition.  

May 2000 VA medical records showed that the veteran was 
diagnosed with osteoarthritis of the left knee, and that he 
underwent total left knee arthroplasty at the time.

The veteran was given a VA bone examination in March 2001.  
The medical history indicated that the veteran had no 
episodes of osteomyelitis.  He had some swelling in the left 
knee, but no locking or redness or drainage of any joints.  
No current active infection was noted.  The examiner 
diagnosed that veteran with an old healed femoral shaft 
fracture, generalized arteriosclerosis and osteoarthritis.  
The veteran was also given a VA joints exam in March 2001.  
The veteran stated that he had no pain at the time, but his 
knee was constantly swelling.  He heard a popping noise  
extending his leg while walking, and he denied any 
instability, giving way or locking of his knee.  The examiner 
noted the veteran's history of degenerative joint disease of 
his left knee and history of osteoarthritis.  Objective 
findings showed no evidence of painful motion, no effusion 
and no instability.  He had some tenderness over the knee, 
and walked with a slight limp.  The examiner concluded that 
it is as likely as not that the veteran's old femoral shaft 
fracture contributed to the arthritic changes in the left 
knee that resulted in total knee replacement.

As noted in the Introduction, a September 2001 rating 
decision granted service connection for left total knee 
replacement as secondary to the service-connected disability 
of left femur fracture.

The veteran was afforded a July 2002 VA examination.  The 
veteran's current conditions noted were, among other things, 
degenerative joint disease of the left knee and general 
osteoarthrosis.  The veteran was observed with a left knee 
brace and walked with a cane.  He walked with a limp favoring 
his left side.  Regarding the range of motion of his left 
knee, he had -5 degrees extension and 95 degrees of flexion 
without his brace.  He had crepitus of his knees.  No edema 
was noted, but he had some bony deformities of his knees.  
Left knee tenderness was noted, as was lateral left knee 
laxity.  The diagnosis was pain in the left knee with limited 
range of motion, crepitus of the left knee and degenerative 
joint disease of the left knee.  The veteran stated that he 
had problems with stooping and bending, and had some knee 
instability.  

The veteran was examined by Dr. M. M., a private physician, 
in March 2003.  The left knee examination revealed minimal 
joint effusion.  The veteran had an approximate 15 degrees of 
extensor lag.  Further flexion to 90 degrees was possible.  
The physician stated that the veteran's patella fracture is 
directly related to the total knee arthroplasty.  

The veteran gave testimony at his personal hearing in May 
2003.  He indicated that motion of his left knee was painful 
if he bended it more than 90 degrees, without his knee brace.  
He sometimes awoke at night with sharp knee pains.  The 
veteran also stated that in March 2003 he began to have 
trouble with his right leg while climbing stairs because he 
was favoring his left knee.  The veteran noted that he had 
been wearing his left knee brace, on a daily basis.  The 
brace allowed him to bend his knee only 40 degrees.  The 
veteran described his left knee as strong, but that it gave 
away on him while walking.  


Analysis

I.	Compliance with VCAA

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."
 
The Board finds that the RO notified the veteran of the 
reasons for its decision, as well as the laws and regulations 
applicable to his claim.  This information was provided in 
the September 2002 Statement of the Case.  In that document, 
the RO also provided notice of what evidence it had 
considered.    

In July 2002, the RO sent the veteran a letter, in which the 
RO asked the veteran to tell it about any additional evidence 
he wanted obtained.  The letter told the veteran that the RO 
was required to make reasonable efforts in obtaining relevant 
records and to inform the veteran about the attempts.  
Throughout the appeal and in this VCAA letter, the veteran 
has been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  See 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Although the July 2002 VCAA letter was sent to the veteran 
regarding his TDIU claim, the veteran has provided sufficient 
evidence to warrant a 60 percent evaluation for left total 
knee replacement, as will be shown below.  Furthermore, 
because the 60 percent evaluation is the maximum benefit that 
the veteran can receive under Diagnostic Code 5055, the Board 
finds that he will not be prejudiced by a decision on the 
merits of his claim at this time.    

Further development is not needed to comply with VCAA.  The 
evidence of record contains competent medical evidence to 
decide the claim.  There is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.  In short, the veteran's claim for a higher initial 
disability rating has been substantiated, and so the Board 
will proceed with appellate disposition.  

II.	Entitlement to a higher initial rating for left 
total knee replacement as secondary to the service-
connected disability of left femur fracture  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged 
ratings" are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial September 2001 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003). 

In this case, the veteran was granted service connection for 
total knee replacement, with an evaluation of 100 percent 
effective May 10, 2000, and an evaluation of 30 percent 
effective July 1, 2001.  The veteran is currently assigned a 
30 percent evaluation under Diagnostic Code 5055.  According 
to Diagnostic Code 5055, assignment of a minimum 30 percent 
rating is warranted where there is prosthetic replacement of 
a knee joint with intermediate degrees of residual weakness, 
pain or limitation of motion rate by analogy to diagnostic 
codes 5256, 5261, or 5262.    
A 60 percent evaluation is warranted where there is 
prosthetic replacement of a knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent evaluation is warranted 
for one year following the implantation of prosthesis.   

After a thorough review of the evidence of record, the Board 
concludes that an increase to 60 percent evaluation is 
justified, based on the criteria in Diagnostic Code 5055, as 
discussed below, and the provisions of 38 C.F.R. § 4.7 
(2003).

The objective findings of record show that the veteran, since 
his total left knee replacement in May 2000, has experienced 
severe painful motion and weakness in his left knee.  The 
veteran experienced severe pain in his left knee, in November 
2001, and fractured his patella while stepping down from his 
house deck.  As a result, the veteran developed an extensor 
lag of approximately 15 degrees.  The veteran was 
subsequently diagnosed with pain in his left knee with 
limited range of motion, crepitus and degenerative joint 
disease of the left knee, at his July 2002 VA examination.  
Evidence of a weakened left knee was shown.  The July 2002 VA 
report noted that the veteran had lateral left knee laxity.  
He wore a knee brace, walked with a cane and walked with a 
limp favoring his left side.  The veteran related problems 
stooping and bending, and stated he had some knee 
instability.  The veteran indicated in May 2003 hearing 
testimony that motion in his left knee was painful if he 
bended it more than 90 degrees, without his knee brace.  He 
also related that sharp knee pains would sometimes awaken him 
at night.  The veteran further testified that his knee was 
strong, but that it would give away on him while he was 
walking.  

There is a question in this case as to whether the veteran is 
entitled to a higher 60 percent evaluation.  The March 2001 
VA bone examination found constant knee swelling and some 
tenderness, but no objective findings of painful motion, no 
effusion and no instability.  The July 2002 VA exam diagnosis 
indicated pain in the left knee with limited range of motion 
and crepitus of the left knee.  Nonetheless, the evidence in 
this case shows that there is a genuine question as to which 
of two evaluations (30 percent or 60 percent) should be 
applied.  While there is evidence that the veteran's 
weakness, pain and limitation of motion is less than severe 
most of the time, his fractured patella in November 2001 
demonstrated that he has on occasion since the total knee 
replacement experienced severe painful motion and weakness of 
the left knee.  Sharp knee pains at night, and the fact that 
he must walk favoring his left side, even while wearing a 
left knee brace and walking with a cane, suggest that he is 
in fact having chronic severe pain and weakness of the knee.

In sum, the credible evidence of record in this case 
demonstrates that the veteran's left knee disability picture 
more nearly approximates the severe painful motion and 
weakness criteria required for the higher, 60 percent 
evaluation.  Pursuant to 38 C.F.R. § 4.7 (2003), the Board 
concludes that an increase to 60 percent evaluation is 
appropriate.

It should be noted, however, that 60 percent evaluation is 
the maximum benefit under the rating schedule in this case.  
Under Diagnostic Code 5055, a 100 percent evaluation is 
assigned for prosthetic replacement of the knee for one year, 
following implantation of the prosthesis.  The criteria for 
an 100 evaluation clearly does not apply to the veteran as 
more than one year has passed since his left total knee 
replacement.

Therefore, entitlement to an increased rating of 60 percent 
evaluation for left total knee replacement as secondary to 
the service-connected disability of left femur fracture is 
established.    See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71, Diagnostic Code 5055 (2003).


ORDER

Entitlement to a higher initial evaluation of 60 percent for 
left total knee replacement as secondary to the service-
connected disability of left femur fracture is granted, 
subject to governing regulations concerning monetary awards. 


REMAND

The veteran filed a claim in December 2001 for a Total 
Disability Rating based on Individual Unemployability (TDIU) 
under 38 C.F.R. § 4.16.  The RO denied the veteran's claim 
for entitlement to a TDIU in an August 2002 rating decision.

In May 2003, the veteran's representative submitted a Notice 
of Disagreement (NOD) regarding the above-denied claim of 
entitlement to a TDIU.  As the veteran has filed a timely NOD 
with the agency of original jurisdiction, the Board is 
required to remand this issue to the RO for issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Under the circumstances, this case is remanded for the 
following:

A Statement of the Case should be issued concerning the 
veteran's claim of entitlement to a TDIU.  If, and only 
if, the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issue should 
this claim be returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  .

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter which the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



